Citation Nr: 1232840	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-16 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Giving the Veteran the benefit of the doubt, his service likely led to his bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The enlistment examination indicates that the Veteran had normal whisper test results in April 1954.  Testing in September 1970 shows auditory thresholds of the right ear were 15, 20, 10, 15, and 10 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  The auditory thresholds of the left ear measured 5, 5, 10, 10, and 30 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz and accordingly show some hearing loss at 4000 Hz.  In June 1973, the Veteran had an examination in preparation for retirement from service, the Veteran's auditory thresholds of the right ear were 5, 15, 10, 10, and 5 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  The auditory thresholds of the left ear measured 5, 5, 5, 5, and 20 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  In March 1974, auditory thresholds of the right ear were 5, 15, 5, 5, and 5 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  The auditory thresholds of the left ear measured 5, 5, 5, 0, and 25 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hz.  Several other auditory tests are of record, but fail to show a hearing loss disability for VA purposes; therefore, the results are not cited herein.  Based on the criteria under 38 C.F.R. § 3.385, the Veteran did not have a hearing loss disability for VA purposes at the time he separated from service.

The Veteran had a VA examination in June 2009.  The examiner reviewed the claims file and noted the audiology testing conducted in June 1973 and March 1974.  The examiner did not address the September 1970 testing or its relevance.  The Veteran reported that he was a jet engine technician in the U.S. Air Force for 20 years.  Hearing protection was not utilized much until later in his career.  He denied having a history of significant occupational or recreational noise exposure subsequent to service.  Testing showed a hearing loss disability in both ears for VA purposes.  The examiner found that the Veteran had normal hearing sensitivity in 1973 and in 1974 and concluded that the hearing loss occurred after service.  He noted that the Veteran's military occupation and documentation support the finding of potential hazardous noise level conditions.  However, he found that the claimed hearing impairment is not the result of in-service noise exposure.  A rationale was not provided.

The Board has also considered the Veteran's lay statements.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In his substantive appeal, the Veteran said he was exposed to loud noise in service which caused his bilateral hearing loss.  He said the in-service noise exposure is the only logical explanation for his hearing loss since he was not exposed to repetitive high frequency noise in the civilian world.

The Board has considered all of the evidence and finds that the evidence is in relative equipoise as to whether the Veteran's hearing loss had onset due to service.  Here, the Veteran is competent to report his noise exposure during service and lack of exposure subsequent to service.  The Board finds his statements credible.  The VA examiner concedes that the Veteran was potentially exposed to hazardous noise levels during service.  Notably, the examiner did not support his negative nexus opinion with a rationale or provide alternative theories as to the cause of the Veteran's hearing loss.  As such, due to the fact that the Veteran was likely exposed to hazardous noise levels during his 20 years of active service and based on his lay statements, the Board finds that he sould be given the benefit of the doubt as to the etiology of his hearing loss.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


